Citation Nr: 1451742	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right shoulder disorder to include as secondary to the service-connected cervical spine strain.  


REPRESENTATION

Appellant (Veteran) represented by:	New York State Division of 
	Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.        

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).    

The record in this matter consists of paper and electronic claims files, and has been reviewed.  New and relevant evidence has been added to the record since the December 2012 Supplemental Statement of the Case (SSOC) and has been reviewed pursuant to the March 2013 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he developed a right shoulder disability as the result of his service-connected cervical spine disorder.  The Veteran underwent VA compensation examination into his claim in September 2011.  However, additional medical inquiry is warranted into his claim.    

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The September 2011 VA examiner diagnosed the Veteran with rotator cuff strain/tendinoses.  The examiner stated that the Veteran's cervical spine disorder likely did not cause the Veteran's right shoulder disorder.  In support, the examiner stated that the Veteran's right shoulder problems likely related to an "inferior lateral angulation of distal end of acromion[.]"  However, the examiner did not address whether the right shoulder disorder was aggravated by the cervical spine disorder.  Though the report is detailed, additional medical inquiry is warranted into this aspect of the secondary service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records currently outstanding.  The most recent VA treatment records are dated in December 2012.  

2.  After the above development is completed, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his right shoulder disorder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  The examiner should then address the following questions.  

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right shoulder disorder is due to or caused by his service-connected cervical spine disorder?  In answering this question, the examiner's attention is directed to the June 2012 comments of record from the Veteran's chiropractor who indicated that the Veteran's right shoulder problems could contribute to the shoulder pain.  

(b) Is it at least as likely as not that the Veteran's right shoulder disorder is aggravated (i.e., worsened) beyond the natural progress by the cervical spine disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the right shoulder disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical spine disorder.

(c) Is it at least as likely as not that the Veteran's right shoulder disorder began in or is related to active service.

The examiner must provide a comprehensive report including a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the conclusion.

3.  Then, after ensuring the report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the service connection claim for a right shoulder disorder.  If the claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



